1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                                  SOUTHERN DIVISION
12
     SEAN P. HARPER, an individual,            Case No. SACV 18-01564-JLS (JDEx)
13
                       Plaintiff,
14                                             ORDER GRANTING STIPULATED
           v.                                  PROTECTIVE ORDER
15
     LITTLE CAESAR ENTERPRISES,
16   INC., a California corporation; and       Complaint Filed: July 9, 2018
17   DOES 1 through 20 inclusive,              Removed:         August 29, 2018
18                     Defendant.
19
20         Having considered the parties’ proposed Amended Stipulated Protective
21   Order (Dkt. 29, “Stipulated Protective Order”), and good cause appearing
22   therefor, IT IS HEREBY ORDERED THAT the Amended Stipulated Protective
23   Order (Dkt. 29) is entered as an Order of the Court.
24   DATED: March 13, 2019                     _________________________
25                                             JOHN D. EARLY
                                               United States Magistrate Judge
26
27
28
